Citation Nr: 1437559	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUE

Entitlement to an initial rating for the service-connected stress fecal incontinence higher than 10 percent prior to September 1, 2010, higher than 30 percent prior to August 1, 2012, and higher than 60 percent beginning on August 1, 2012.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991, from August 2004 to March 2006, and from May 2009 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO that granted service connection for intermittent stress fecal incontinence and assigned a 10 percent rating effective on May 1, 2010, the day after the Veteran was separated from service.  A rating decision in August 2010 assigned a 30 percent rating effective on September 1, 2010 and a 60 percent rating effective on August 1, 2012.  

The Board has bifurcated the claim for an initial higher rating for the service-connected stress fecal incontinence in order to address various stages of the appeal.  See Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012); see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The April 2014 brief from the Veteran's representative is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the appeal.  

The issue of an initial rating higher than 60 percent for the service-connected stress fecal incontinence is being remanded to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The service-connected stress fecal incontinence is shown to have been productive of a disability picture that more nearly approximated that of extensive leakage and fairly frequent involuntary bowel movements since leaving service.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent initial rating for the service-connected stress fecal incontinence have been met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.7, 4.114, Diagnostic Code 7332 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
The RO provided pre-adjudication VCAA notice by letter, dated in June 2010. Where, as here, service connection has been granted and initial ratings have been assigned, the claim of service connection have been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA medical records, private medical records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in June 2010 and August 2012.  The VA examinations are found to be adequate for rating purposes.  


Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's intermittent stress fecal incontinence has been rated under Diagnostic Code 7332 for impairment of sphincter control.  Diagnostic Code 7332 provides a 30 percent evaluation for occasional involuntary bowel movements necessitating wearing of pad, a 60 percent evaluation for extensive leakage and fairly frequent involuntary bowel movements, and a 100 percent evaluation for complete loss of sphincter control. 

For the following reasons, the Board finds that the evidence shows that the service-connected stress fecal incontinence more closely resembled the criteria for the entire period of the appeal.  While the Board acknowledges that the evidence shows that the Veteran has symptoms that are included in the criteria for ratings lower than 60 percent, the evidence overall reflects that the service-connected disability picture equates with that of extensive leakage and fairly frequent involuntary bowel movements.  

In May 2009, during active duty service, the Veteran complained of worsening fecal incontinence while doing sit-ups.  On VA examination in June 2010, the Veteran reported experiencing stool incontinence on several occasions while exercising, walking or jogging.  

In September 2010, the Veteran stated that she had to wear pads in order to be able to moderately walk as she had complete bowel movements while walking and doing simple chores such as vacuuming.  

On VA examination in August 2012, the Veteran reported that she was experiencing a sudden urge to defecate when doing physical activities such as running, walking, and bending/squatting.  She reported experiencing fecal incontinence if a bathroom was not nearby.  The examiner determined that the Veteran had fairly frequent involuntary bowel movements.  

To the extent that the Veteran's manifestation during service and thereafter are found to be consistent with the examination findings in August 2012, an initial rating of 60 percent for intermittent stress fecal incontinence is warranted for the initial period of the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Under 38 C.F.R. 
§ 3.321(b)(1) the governing norm is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

As explained, the Veteran has reported having symptoms such as fecal incontinence requiring the wearing of pads, which are contemplated by the rating criteria.  The rating criteria provide higher ratings for more severe manifestations and impairment.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), an extraschedular rating may be awarded based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, there are no additional symptoms that have not been attributed to the specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.  


ORDER

An increased, initial rating of 60 percent for the service-connected stress fecal incontinence for the entire appeal period is granted subject to the regulations governing the payment of monetary benefits.


REMAND

In an April 2014 brief, the Veteran's representative argued that 60 percent rating did not adequately compensates the Veteran for the service-connected stress fecal incontinence.  

On review, the Board finds this to be an assertions that the fecal incontinence has increased in severity since the August 2012 VA examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Furthermore, the representative also noted that the VA examiner had not been afforded an opportunity to review the claims folder in connection with the August 2012 examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination to determine the current severity and extent of her service-connected intermittent stress fecal incontinence.   

The claims folder and a copy of this remand must be made available to and reviewed by the examiner in connection with the examination.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide sufficient findings needed to assess the severity of the Veteran's fecal incontinence, to include whether the Veteran suffers from complete loss of sphincter control. 

The examiner should also indicate whether there have been any changes in severity of the disability since separation from service in May 2010.  If so, the examiner should identify the approximate date of any changes, and provide an assessment of the severity of the disability on each date.

The examiner should consider the Veteran's report on VA examination in August 2012, that her daily physical activities are impacted by her incontinence and she has to limit her physical activities and schedule bowel movements prior to any strenuous activities.

A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


